





IN MAKING AN INVESTMENT DECISION, YOU MUST RELY ON THEIR OWN EXAMINATION OF THE
ISSUER OF THE SECURITIES REFERRED TO HEREIN, INCLUDING THE MERITS AND RISKS
INVOLVED. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL
OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE
FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY
OF ANY OFFERING MATERIALS OR THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY
IS A CRIMINAL OFFENSE.
 
THE SECURITIES REFERRED TO HEREIN ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. YOU SHOULD BE AWARE THAT YOU
MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.


EUROSITE POWER INC.


Convertible Note Amendment and Conversion Agreement


June [ ], 2016
EuroSite Power Inc.
45 First Avenue
Waltham, MA 02451
Ladies and Gentlemen:
1. Background.  The undersigned (the “Noteholder”) is the owner of a 4% Senior
Convertible Note Due 2018 (the “Note”) issued by EuroSite Power Inc. (“EUSP”) in
the aggregate principal amount set forth on the signature page and issued
pursuant to the terms of the Noteholders Agreement entered into between the
Noteholder and EUSP (the “Noteholders Agreement”). Noteholders executing a
Convertible Note Amendment and Conversion Agreement (each, an “Amendment and
Conversion Agreement”) similar to this one are referred to as the “Noteholders”
and the aforesaid Notes of EUSP held by the Noteholders are referred to herein
as the “EUSP Notes.” Interest accrued and unpaid on the Note through the date
hereof (the “Interest”), is as set forth on the signature page hereof.
In consideration of the foregoing, and such other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
for the good and valuable consideration hereinafter set forth, the parties
hereto do hereby enter into this Amendment and Conversion Agreement.
2. Amendment. The Noteholder and EUSP have agreed to amend the Noteholders
Agreement to modify the term “Initial Conversion Rate” therein to provide that
each $1,000 principal amount of and unpaid Interest on the Notes shall be
convertible into newly issued shares of EUSP common stock, $0.001 par value per
share (the “EUSP Shares”) at a conversion price of $0.54 per EUSP Share (the
“Conversion Price”), as set forth on the signature page hereof, and which
Conversion Price shall be used to calculate the current market value of a
fractional share. In addition, the Noteholders Agreement is hereby amended to
permit the conversion of the EUSP Notes as of the date set forth hereinabove.
3. Conversion of EUSP Notes.
a.Conversion. The Noteholder hereby agrees to and does hereby provide notice of
conversion of the entire principal and Interest on the Note owned by it into
newly issued EUSP Shares at a purchase price per share of $0.54 as set forth on
the signature page hereof and agrees to accept such EUSP Shares in full
satisfaction of the obligations of EUSP and American DG Energy,





--------------------------------------------------------------------------------





Inc. pursuant to the terms of the Noteholders Agreement and the Notes. The
Noteholder shall furnish such appropriate endorsements and transfer documents if
required by EUSP and pay any transfer or similar tax, if required as provided in
the Noteholders Agreement.
b.Deliveries. As soon as practical after the execution of this Amendment and
Conversion Agreement by the parties, the Noteholder agrees to deliver to EUSP
for cancellation all of the Notes owned by it. Upon delivery to EUSP of the
Notes held by the Noteholder and executed copies of a similar Amendment and
Conversion Agreement by at least a majority in aggregate principal amount of the
outstanding EUSP Notes, EUSP agrees to cause its transfer agent to issue and
deliver to the Noteholder the EUSP Shares issuable on the conversion of such
Notes and shall deliver to the Noteholder cash in lieu of any fractional shares
to be issued upon the conversion of such Note, the parties acknowledging and
agreeing that no cash dividends have been paid by EUSP from the date of original
issue of the Note to the date hereof.
4. Representations and Warranties.
a.EUSP. EUSP hereby confirms that its representations, warranties and agreements
in the subscription agreement and other documents pursuant to which the original
EUSP Notes were issued continue to be true and correct as if made on the date
hereof and as if made with respect to the securities being issued pursuant
hereto, except that with respect to such representations and warranties that
speak as of a particular date, no material adverse change has occurred making
such representations and warranties untrue or incorrect in any material respect
as of the date hereof. Without limiting the foregoing, EUSP represents and
warrants that the EUSP Shares issuable upon conversion of the Notes have been
duly and validly authorized and, when issued pursuant hereto, the EUSP Shares
will be validly issued, fully paid and nonassessable.
b.The Noteholder. The Noteholder hereby confirms that the Noteholder’s
representations, warranties and agreements in the subscription agreement and
other documents pursuant to which the Noteholder purchased its Notes are true
and correct as of the date hereof. Without limiting the foregoing, the
Noteholder represents and warrants that the Noteholder is an “accredited
investor” as defined by Rule 501 under the Securities Act of 1933, as amended
(the “Securities Act”), and is capable of evaluating the merits and risks of an
investment in the EUSP Shares and has the ability and capacity to protect its
interests. The Noteholder acknowledges and understands that the EUSP Shares are
being purchased for investment purposes and not with a view to distribution or
resale, nor with the intention of selling, transferring or otherwise disposing
of all or any part thereof for any particular price, or at any particular time,
or upon the happening of any particular event or circumstances, except selling,
transferring, or disposing the EUSP Shares made in full compliance with all
applicable provisions of the Securities Act, the rules and regulations
promulgated by the Securities and Exchange Commission thereunder, and applicable
state securities laws. The Noteholder further understands that the EUSP Shares
being acquired by the Noteholder hereunder may only be transferred or resold by
way of registration of such Shares for resale under the Securities Act, or an
applicable exemption under the Securities Act. The EUSP Shares being delivered
will contain a restrictive legend to that effect.
5. Expenses. Each party hereto shall each bear its own expenses incurred in
connection with this transaction.
6. Miscellaneous.
a. Notices. When any notice is required or authorized hereunder, such notice
shall be given in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail if sent during normal business hours of the recipient, and if
not sent during normal business hours, then on the next business day so long as
receipt is confirmed, (iii) five days after having been sent by registered or
certified mail (or regular mail if registered or certified mail is unavailable
in the country of the recipient), (iv) if sent within





--------------------------------------------------------------------------------





the U.S., one business day after deposit with a recognized overnight courier,
specifying next business day delivery, with written verification of receipt or
(v) if sent from the U.S. to an address outside the U.S. or if sent from outside
the U.S. to an address within the U.S., five business days after deposit with an
internationally recognized courier service specifying that delivery be made
within five business days with written verification of receipt. All notices and
other communications shall be sent if sent to the Noteholder, to the business
address or email address of the Noteholder set forth on the signature page to
this Amendment and Conversion Agreement, as it may subsequently change by notice
from the Noteholder; and
If to EuroSite, to:
EuroSite Power, Inc.
 
45 First Avenue
 
Waltham, MA 02451
 
Attention:  Chief Financial Officer
 
Email: bonnie.brown@americandg.com
 
 
With a copy to:
Somertons, PLLC
 
1050 17th Street, N.W., Suite 600
 
Washington, DC 20036
 
Attention: Kathleen L. Cerveny, Esq.
 
Email: kathleen.cerveny@somertons.com



Such notices or communications shall be effective when received. If a notice or
communication to Noteholder is sent in the manner provided above, it is duly
given, whether or not the addressee receives it. EuroSite by notice to the
Noteholder may designate additional or different addresses for subsequent
notices or communications.
a.Successors and Assigns. This Amendment and Conversion Agreement shall be
binding upon the heirs, executors, administrators, successors and assignees of
the Noteholder.
b.Choice of Law. This Amendment and Conversion Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of New York
and, to the extent it involves any United States federal statute or regulations,
in accordance therewith.
c.Consent to Jurisdiction. The parties hereby consent and submit to the
exclusive jurisdiction of the state and federal courts in New York City with
respect to all disputes arising in connection with this transaction.
d.Survival of Representations. The parties agree that all of the warranties,
representations, acknowledgments, confirmations, covenants and promises made in
this Amendment and Conversion Agreement shall survive its execution and
delivery.





--------------------------------------------------------------------------------





e.Counterparts. This Amendment and Conversion Agreement may be executed in any
number of counterparts each of which shall be deemed an original and which,
taken together, shall form one and the same agreement. Execution and delivery of
this Amendment and Conversion Agreement may be evidenced by a scan/.pdf of the
executed document sent by email.
f.Integration. This Amendment and Conversion Agreement is the complete and
exclusive agreement between the parties with regard to the subject matter hereof
and supersedes any and all prior discussions, negotiations and memoranda related
hereto.
g.Severability. If any provision of this Amendment and Conversion Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Amendment and
Conversion Agreement shall not in any way be affected or impaired thereby and
the parties will attempt to agree upon a valid and enforceable provision that is
a reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Amendment and Conversion Agreement.


[Signature Page Follows]







--------------------------------------------------------------------------------





The undersigned Noteholder and EUSP hereby execute this Convertible Note
Amendment and Conversion Agreement as of the date first set forth above
 
 Amount of Notes being converted into newly issued EUSP Shares at $0.54 per
share







 Amount of Interest on Notes being converted into newly issued EUSP Shares at
$0.54 per share
 
 Number of EUSP Shares issuable at $0.54 per share upon conversion of the Notes
and Interest


 
 Noteholder Name





 Noteholder Signature


 
 Business Address of Noteholder


 
AGREED:
EUROSITE POWER INC.
By:
 
 
 Signature
Name:
 
Title:
 



 





